UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-01807_ ­­ Value Line Larger Companies Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 12/31/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 220 East 42nd Street New York, NY 10017-5891 A N N U A L R E P O R T D e c e m b e r 3 1 , 2 0 1 0 DISTRIBUTOR CUSTODIAN BANK SHAREHOLDER SERVICING AGENT INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LEGAL COUNSEL DIRECTORS OFFICERS EULAV Securities LLC 220 East 42nd Street New York, NY 10017-5891 State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 State Street Bank and Trust Co. c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 PricewaterhouseCoopers LLP 300 Madison Avenue New York, NY 10017 Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary Value Line Larger Companies Fund, Inc. This audited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00078080 Value Line Larger Companies Fund, Inc. To Our Value Line Larger To Our Shareholders (unaudited): Enclosed is the annual report for the period ending December 31, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Larger Companies Fund, Inc. (the “Fund”) had a total return of 14.09% in 2010, compared with a return of 15.06% for the S&P 500 Index.(1) Continued strong global growth plus further monetary accommodation from the Federal Reserve Board enabled the U.S. equity markets to climb further in 2010. U.S. economic growth began the year on a strong note but lost steam by the second quarter. Because of this weakening and an inflation rate that fell below 1%, the Federal Reserve injected further stimulus in an attempt to bolster the economy. Problem areas remained-unemployment continued to remain high, particularly for an economy undergoing recovery, and the housing market remained weak. Despite this, corporate profits picked up and the U.S. economy resumed its growth path. By the end of the fourth quarter of 2010, the Gross Domestic Product registered a respectable 3.2%. The Fund generally invests in large-capitalization equities, which are ranked in the higher categories for price performance (Rank 1 and 2) over the next six to twelve months by the Value Line Timeliness Ranking System. The System favors stocks with strong price and earnings momentum relative to those of all other companies in the Value Line Investment Survey of approximately 1,700 stocks. For 2010, the Fund basically matched the broader market index, trailing by just 1%. For the coming year the Fund has increased its position in energy, as stocks within this sector remain undervalued with potential for strong total return performance. As always, we appreciate your continued investment. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeffrey D. Geffen Jeffrey D. Geffen, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Larger Companies Fund, Inc. Companies Fund Shareholders Economic Observations (unaudited) The business expansions underpinnings are clearly strengthening as the new year unfolds. For example, the nation’s gross domestic product, which grew by a solid 3.2% in the final quarter of 2010, is likely to push forward by a little more than 3% in the current three months, and then sustain that moderate pace for the full year. Overall, we expect this stable, but not eyecatching, expansion to stay in place for the next several years, underpinned by additional gains in consumer and industrial activity and, later on, by belated recoveries in housing and employment. Here is a look at where we stand: Economic Growth: We expect growth to total a bit more than at 3% in the first quarter of 2011. The economy should then remain on that plateau, on average, throughout the rest of 2011. For now, we expect lackluster job growth and listless housing to be countered by improving industrial demand and modest gains in retail sales. This combination probably will keep the U.S. economy moving moderately forward over the early years of this decade. Thereafter, gains in employment and housing should step in to sustain the expansion through the mid-decade, at least. Inflation: Pricing pressures, which have been largely absent for the past several years, are beginning to heat up, on the strength of rising quotations for oil, gold, silver, a range of industrial commodities, and food. Importantly, wage inflation is low and does not figure to increase notably in the absence of a much lower jobless rate. On the other hand, the threat of deflation, or falling prices, appears to be lessening. Overall, we see a gradual uptick in pricing pressures for the next couple of years, but, at this point, do not envision a full-blown inflation surge evolving. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried about achieving durable economic growth, earlier put into place a stepped-up monetary stimulus program in which it is buying Treasury issues in an attempt to drive up fixed-income prices and drive down yields. The rationale here is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowingsand thus increase their spending on houses and cars. It is a risky undertaking, especially in the wake of the recent step-up in inflation. And, thus far, the results have not been as good as advertised, as the aforementioned gains in business activity have sent long-term interest rates higher, to the chagrin of current bond holders, those seeking a mortgage, or those hoping to refinance an existing one. Corporate Profits: Earnings rose strongly in 2010, boosted mostly by better cost management. However, such gains may lessen going forward, unless our economic growth assumptions prove conservative. 3 Value Line Larger Companies Fund, Inc. (unaudited) The following graph compares the performance of the Value Line Larger Companies Fund, Inc. to that of the S&P 500 Index. The Value Larger Companies Fund, Inc. is a professionally managed mutual fund, while the Index is not available for investment and is unmanaged. The returns for the Index do not reflect charges, expenses or taxes, but do include the reinvestment of dividends. The comparison is shown for illustrative purposes only. Comparison of a Change in Value of a $10,000 Investment in the Value Line Larger Companies Fund, Inc. and the S&P 500 Index* Performance Data: ** Average Annual Total Return Growth of an Assumed Investment of $10,000 1 year ended 12/31/10 14.09 % $ 5 years ended 12/31/10 1.33 % $ 10 years ended 12/31/10 (0.34 )% $ * The Standard and Poor’s 500 Stock Index is an unmanaged index that is representative of the larger-capitalization stocks traded in the United States. ** The performance data quoted represent past performance and are no guarantee of future performance. The average annual total returns and growth of an assumed investment of $10,000 include dividends reinvested and capital gains distributions accepted in shares. The investment return and principal value of an investment will fluctuate so that an investment, when redeemed, may be worth more or less than its original cost. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 4 Value Line Larger Companies Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 through December 31, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 7/1/10 Ending account value 12/31/10 Expenses paid during period 7/1/10 thru 12/31/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.11% gross of nonrecurring legal fee reimbursement. 5 Value Line Larger Companies Fund, Inc. Portfolio Highlights at December 31, 2010 (unaudited) Ten Largest Common Stock Holdings Issue Shares Value Percentage of Net Assets Caterpillar, Inc. $ 1.2 % Coach, Inc. $ 1.2 % BHP Billiton Ltd. ADR $ 1.2 % Las Vegas Sands Corp. $ 1.2 % Agilent Technologies, Inc. $ 1.2 % Barrick Gold Corp. $ 1.1 % Tyco Electronics Ltd. $ 1.1 % Union Pacific Corp. $ 1.1 % Infosys Technologies Ltd. ADR $ 1.1 % Altera Corp. $ 1.1 % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 6 Value Line Larger Companies Fund, Inc. Schedule of Investments December 31, 2010 Shares Value COMMON STOCKS (99.1%) CONSUMER DISCRETIONARY (23.5%) Amazon.com, Inc. * $ AutoZone, Inc. * Bed Bath & Beyond, Inc. * Coach, Inc. Comcast Corp. Class A DIRECTV Class A * Ford Motor Co. * Johnson Controls, Inc. Las Vegas Sands Corp. * Ltd. Brands, Inc. Magna International, Inc. McDonald’s Corp. Netflix, Inc. * NIKE, Inc. Class B Polo Ralph Lauren Corp. Class A Priceline.com, Inc. * Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (2.8%) Campbell Soup Co. Sara Lee Corp. Sysco Corp. ENERGY (4.0%) Chevron Corp. ConocoPhillips Enterprise Products Partners L.P. Marathon Oil Corp. FINANCIALS (5.6%) AFLAC, Inc. BlackRock, Inc. Capital One Financial Corp. M&T Bank Corp. PNC Financial Services Group, Inc. Shares Value Prudential Financial, Inc. $ HEALTH CARE (16.7%) Aetna, Inc. Allergan, Inc. Amgen, Inc. * Biogen Idec, Inc. * Bristol-Myers Squibb Co. CIGNA Corp. Express Scripts, Inc. * Intuitive Surgical, Inc. * McKesson Corp. Medtronic, Inc. Novartis AG ADR Novo Nordisk A/S ADR St. Jude Medical, Inc. * Stryker Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. * INDUSTRIALS (13.0%) 3M Co. Boeing Co. (The) Canadian National Railway Co. Caterpillar, Inc. CSX Corp. Cummins, Inc. Danaher Corp. Deere & Co. Delta Air Lines, Inc. * Expeditors International of Washington, Inc. Koninklijke Philips Electronics N.V. Northrop Grumman Corp. Union Pacific Corp. INFORMATION TECHNOLOGY (20.3%) Accenture PLC Class A Agilent Technologies, Inc. * Altera Corp. See Notes to Financial Statements. 7 Value Line Larger Companies Fund, Inc. December 31, 2010 Shares Value Apple, Inc. * $ Broadcom Corp. Class A Cognizant Technology Solutions Corp. Class A * Corning, Inc. EMC Corp. * Infosys Technologies Ltd. ADR Intel Corp. International Business Machines Corp. Intuit, Inc. * Marvell Technology Group Ltd.* Motorola, Inc. * NetApp, Inc. * Oracle Corp. Texas Instruments, Inc. Tyco Electronics Ltd. VMware, Inc. Class A * Xerox Corp. MATERIALS (9.3%) Agrium, Inc. Air Products & Chemicals, Inc. Barrick Gold Corp. BHP Billiton Ltd. ADR Cliffs Natural Resources, Inc. E.I. du Pont de Nemours & Co. Ecolab, Inc. Newmont Mining Corp. Praxair, Inc. TELECOMMUNICATION SERVICES (3.0%) American Tower Corp. Class A * BCE, Inc. Telefonica S.A. ADR Shares Value UTILITIES (0.9%) Duke Energy Corp. $ TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (99.1%) (Cost $156,136,149) Principal Amount Value SHORT-TERM INVESTMENTS (0.8%) REPURCHASE AGREEMENTS (0.8%) $ With Morgan Stanley, 0.06%, dated 12/31/10, due 01/03/11, delivery value $1,700,009 (collateralized by $1,620,000 U.S. Treasury Notes 3.1250%, due 08/31/13, with a value of TOTAL SHORT-TERM INVESTMENTS (Cost $1,700,000) (0.8%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (0.1%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($199,523,925 ÷ 11,420,716 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 8 Value Line Larger Companies Fund, Inc. Statement of Assets and Liabilities at December 31, 2010 Assets: Investment securities, at value (Cost - $156,136,149) $ Repurchase agreement (Cost - $1,700,000) Cash Interest and dividends receivable Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Directors’ fees and expenses 39 Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 11,420,716 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($199,523,925 ÷ 11,420,716 shares outstanding) $ Statement of Operations for the Year Ended December 31, 2010 Investment Income: Dividends (net of foreign withholding tax of $41,615) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Printing and postage Auditing and legal fees Custodian fees Registration and filing fees Insurance Directors’ fees and expenses Other Total Expenses Before Custody Credits and Fees Waived Less: Legal Fee Reimbursement ) Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/ (Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 9 Value Line Larger Companies Fund, Inc. Statement of Changes in Net Assets for the Years Ended December 31, 2010 and 2009 Year Ended December 31, 2010 Year Ended December 31, 2009 Operations: Net investment income $ $ Net realized gain/(loss) on investments and foreign currency (20,990,805 ) Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income (1,142,925 ) (1,339,992 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (30,750,284 ) (31,265,476 ) Net decrease in net assets from capital share transactions (26,699,250 ) (19,864,561 ) Total Increase/(Decrease) in Net Assets (2,929,666 ) Net Assets: Beginning of year End of year $ $ Undistributed net investment income, at end of year $ $ See Notes to Financial Statements. 10 Value Line Larger Companies Fund, Inc. Notes to Financial Statements 1. Significant Accounting Policies Value Line Larger Companies Fund, Inc., (the “Fund”) (formally known as the Value Line Leveraged Growth Investors, Inc.) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose sole investment objective is to realize capital growth. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are value at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards (“SFAS”) No. 157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: • Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 – Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 – Inputs that are unobservable. The Fund follows the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. 11 Value Line Larger Companies Fund, Inc. December 31, 2010 Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
